In an action by a materialman against a contractor and its surety for materials furnished to the contractor, the surety appeals from an order of the Supreme Court, Richmond County, dated February 5, 1963, which denied its motion: (a) to strike the action from the non jury calendar for the January 1963 Trial Term, pursuant to the Special Rule (art. IV) of this court regulating the calendar practice of the Supreme Court in this Department; and (b) to deny plaintiff a preference under rule 10 of the Rules of the Supreme Court, Richmond County. Order affirmed, with $10 costs and disbursements. No opinion. (See Colprovia Asphalt Corp. v. Castleton Contr. Co., 18 A D 2d 1106, decided herewith.) Beldock, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.